                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

CRYSTAL NEAL,

       Plaintiff,

v.                                                                   Civ. No. 18-696 GJF/KRS

H8H, LLC dba HARD 8 HAULING, LLC;
NATHAN CHAREST, owner/operator of
H8H LLC; WAL-MART
TRANSPORTATION, LLC,

       Defendants.

                                  ORDER TO SHOW CAUSE

       On March 29, 2019, Defendant Walmart Transportation, LLC, moved for summary

judgment, alleging that Plaintiff’s complaint should be dismissed with prejudice for violating the

statute of limitations. See ECF 68. Plaintiff’s response was due April 12, 2019. See D.N.M.LR-

Civ 7.4(a) (stating “[a] response must be served and filed within fourteen (14) calendar days after

service of the motion”), see also D.N.M.LR-Civ 7.1(b) (failure to file a response “constitutes

consent to [having this Court] grant the motion.”). Now ten days after the deadline, Plaintiff has

not filed a response, a notice of agreed-upon extension, or a request for additional time.

       Consequently, Plaintiff is ORDERED TO SHOW CAUSE in writing no later than April

26, 2019, as to why this Court should not consider her to have consented to this Court granting

Defendant Walmart’s motion. Plaintiff is specifically cautioned that failure to show cause may

result in the motion being granted and the complaint against Defendant Walmart being dismissed

with prejudice.
SO ORDERED.




              ________________________________________
              THE HONORABLE GREGORY J. FOURATT
              UNITED STATES MAGISTRATE JUDGE
              Presiding by Consent




                2
